Citation Nr: 0506459	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February to August 1985.

This appeal arises from a December 2001 rating decision of 
the Muskogee, Oklahoma Regional Office (RO).

Based on the veteran's testimony in October 2004, the Board 
notes that he may wish to pursue a claim of secondary service 
connection for a bilateral foot disability; accordingly, the 
RO should contact the veteran and determine whether he wishes 
to pursue an additional claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected right ankle disorder 
causes pain, tenderness and some swelling; the right ankle is 
productive of no more than the functional equivalent of 
moderate limitation of motion and ankylosis is not shown.  

3.  The veteran's service connected left ankle disorder 
causes pain, tenderness and some swelling; the left ankle is 
productive of no more than the functional equivalent of 
moderate limitation of motion and ankylosis is not shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected right ankle disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5270, 5271 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected left ankle disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran filed the instant claim for higher evaluations 
for the service connected right and left ankle disorders in 
July 2001.

On VA examination in August 2001, it was noted that the 
veteran had recently undergone right ankle surgery in May 
2001.  He complained of right ankle pain and tenderness.  He 
complained of limitation of motion and twisting of the left 
ankle.   He was wearing special soft shoes with inserts and 
ankle braces.  Due to the fact that he could not stand at 
work, a work accommodation allowed him to sit.  On 
examination, the right ankle was slightly swollen but there 
was no edema or effusion.  There was tenderness on palpation 
of the ankles.  There was no weakness, redness, heat or 
abnormal movement.  Right ankle range of motion included 
plantar flexion to 38 degrees and dorsiflexion to 80 degrees.  
Left ankle range of motion included plantar flexion to 45 
degrees and dorsiflexion to 10 degrees.  Inversion and 
eversion was performed well with both ankles.  He was able to 
stand on both heels.  Movements were painful.  The diagnoses 
were mild functional loss of the right ankle due to pain and 
mild functional loss of the left ankle due to pain.

VA x-rays of the right ankle in August 2001 showed no 
evidence of fracture or dislocation.  The ankle mortise 
appeared to be intact.  The impression was a normal study.  

VA x-rays of the left ankle in August 2001 showed no evidence 
of arthritic or inflammatory change.  The impression was a 
normal left ankle.

On VA fee basis examination in December 2002, the veteran 
complained of bilateral ankle pain that was aggravated with 
walking, especially prolonged walking or standing.  He 
described the pain as an aching type of pain, more of the 
right ankle versus the left.  Range of motion of the right 
ankle included dorsiflexion to 20 degrees and plantar flexion 
to 40 degrees.  Range of motion of the left ankle included 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
It was noted that the veteran's normal range of ankle motion 
was not limited by pain, fatigue, weakness, lack of endurance 
or incoordination.  The diagnoses were mild arthritis of the 
left ankle and no arthritis of the right ankle.  The examiner 
was unable to appreciate any objective findings to explain 
the veteran's symptoms.  He had mild limitation of plantar 
flexion of the right ankle.  Whatever the veteran's service 
injuries were, the examiner felt that no further treatment 
was currently necessary.  

Private medical x-rays in December 2002 showed mild arthritic 
spurring of the left ankle.  No erosive changes were noted.  
X-rays of the right ankle showed some calcification; no 
erosive changes were noted.  

On private medical examination in January 2003, there was 
tenderness over the ankles with no swelling.  There was 
decreased ability to dorsiflex both ankles.  

The veteran testified in October 2004 that his ankles twisted 
when he walked; that a work accommodation had been made due 
to the fact that he could not stand for long periods due to 
his ankles; that he wore special shoes and braces due to his 
ankles; that he took increased pain medication for his 
ankles; and that there was episodic swelling of the ankles.

Analysis

Service connection is in effect for a right ankle disability, 
evaluated as 10 percent disabling; and service connection is 
in effect for a left ankle disability, evaluated as 10 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.

With regard to this claim, the Court has held that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (VA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (2004).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45 (2004).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

Under applicable criteria, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation; and a 20 
percent evaluation requires marked limitation of motion (DC 
5271).  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees; ankylosis of either ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees; and a 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 40 
degrees, or in dorsiflexion at an angle of more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  (DC 5270). 

Normal dorsiflexion of the ankle is from 0 to 20 degrees and 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71 
plate II.

The Board must determine whether the assignment of a rating 
in excess of 10 percent is warranted for the service 
connected right or left ankle disorders.  On VA examination 
in December 2002, right ankle plantar flexion was to 40 
degrees and dorsiflexion was to 20 degrees.  Left ankle 
plantar flexion was to 45 degrees and dorsiflexion was to 20 
degrees.  Private and VA outpatient treatment notations in 
recent years combine to corroborate the level of impairment 
due to limitation of motion as evidenced during the December 
2002 VA examination.  All of these recent clinical findings 
lead the Board to conclude that the veteran suffers from the 
functional equivalent of no more than moderate limitation of 
motion of the left and right ankles.  The medical record 
clearly shows that the veteran does not suffer from the 
functional equivalent of marked limitation of motion of the 
ankles under DC 5271.  Thus, no more than a 10 percent rating 
is warranted for both ankles under DC 5271.  

Moreover, it has not been contended or shown (in either VA or 
private medical examinations) that the veteran suffers from 
ankylosis of either ankle.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  In the absence of ankylosis, the Board may 
not rate his service-connected ankle disorders under 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Accordingly, there is no basis for inquiry or assignment of a 
rating in excess of 10 percent under DC 5270 for ankylosis. 

The Board has also reviewed the considerations set forth in 
38 C.F.R. §§ 4.40, 4.45, as required by DeLuca.  The VA 
examiner in December 2002 reported that the veteran's range 
of motion of the ankles was not limited by fatigue, weakness, 
lack of endurance or incoordination.  There is no medical 
evidence to the contrary.  Accordingly, there is no basis for 
the assignment of a higher evaluation for either ankle due to 
the factors laid out in DeLuca above.  

The Board also notes that while some arthritis of the left 
ankle has been shown on x-ray evaluation, arthritis is 
evaluated on the basis of limitation of motion and is 
accounted for by the 10 percent evaluation already assigned 
under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010. 

The veteran's representative contends that a separate 
compensable rating should be assigned for arthritis of the 
ankle.  DC 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  Although it also provides 
ratings of 10 and 20 percent with x-ray involvement of two or 
more major joints or two or more minor joint groups, it 
specifically provides that the 10 and 20 percent ratings 
based on x-ray findings will not be combined with ratings 
based on limitation of motion.  As the current 10 percent 
rating for each ankle is based on limitation of motion, there 
is no basis for the assignment of a separate compensable 
rating using DC 5003 for arthritis.

The Board finds that, for the reasons set out above, 
especially in light of the inapplicability of rating criteria 
other than Diagnostic Code 5271, and the record available 
since the appellant filed his claim, a rating higher than 10 
percent is not warranted for either the right or left ankle.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for higher evaluations must be denied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected bilateral ankle disorders some interference 
with the appellant's employment is to be expected.  The 
rating criteria account for such an eventuality and the 
veteran is being appropriately compensated by the 10 percent 
evaluations for the left and right ankles. 

The record does not reflect frequent periods of 
hospitalization because of the service-connected ankle 
disorders, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  In fact, the veteran testified that a work 
accommodation allows him to be seated while he successfully 
performs his work duties.  The Board further notes that on 
the recent December 2002 VA examination, the examiner noted 
that he was unable to appreciate any objective findings to 
explain the veteran's symptoms and he concluded that he did 
not feel that any further treatment was needed.  Thus, the 
evidence of record does not reflect any factor which presents 
an exceptional case.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support his claim for higher 
ratings.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters in July 2001 and May 
2004 as well as the statement of the case in April 2002 and 
supplemental statements of the case in September 2003 and 
March 2004, which notified the appellant of the type of 
evidence necessary to substantiate his claims.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claims.  All available VA and private medical records have 
been obtained.  In fact, the veteran indicated in August 2001 
that he did not have additional medical evidence.  The 
veteran appeared and presented testimony at an October 2004 
videoconference hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in August 2001 and December 2002.  The 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA 


benefits.  In this case, the Pelegrini standard was upheld as 
the veteran received notice in July 2001 prior to the initial 
unfavorable AOJ decision in December 2001.   


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected right ankle disability is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected left ankle disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


